Citation Nr: 0836547	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  06-33 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Fort 
Harrison, Montana


THE ISSUE

Entitlement to reimbursement for the cost of unauthorized 
private medical expenses incurred on July 11, 2003 at 
Evanston Regional Hospital.   


REPRESENTATION

Appellant represented by:	Michael A. Leonard, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from June 1957 to October 
1960.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of an August 2004 determination by the Department 
of Veterans Affairs Medical Center (VAMC) in Fort Harrison, 
Montana, that determined that the veteran was not entitled to 
payment or reimbursement for the cost of private medical 
expenses incurred on July 11, 2003 at Evanston Regional 
Hospital.    

The veteran presented testimony at a videoconference hearing 
before the undersigned Veterans Law Judge in June 2007.  A 
transcript of the hearing is associated with the veteran's 
claims folder. 

In an August 2007 decision, the Board denied the claim for 
reimbursement for the cost of private medical expenses 
incurred on July 11, 2003 at Evanston Regional Hospital.  A 
timely appeal of that decision was again filed to the Court.  
While the case was pending at the Court, the VA Office of 
General Counsel and the appellant's attorney filed a joint 
motion for remand, requesting that the Court vacate the 
Board's August 2007 decision and remand the issue of 
reimbursement for the cost of private medical expenses 
incurred on July 11, 2003 at Evanston Regional Hospital.  In 
September 2008, the Court granted the joint motion, vacated 
the Board's August 2007 decision, and remanded the case to 
the Board for compliance with directives that were specified 
by the Court. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is necessary before this matter can be 
decided on the merits.  Review of the record shows that the 
veteran was treated at the Evanston Regional Hospital 
emergency room on July 11, 2003 for urinary complications.  
The medical treatment was for a non-service connected 
disability.  An administrative note from the VAMC indicates 
that on September 24, 2003, Evanston Regional Hospital phoned 
the VAMC and inquired about the status of the reimbursement 
claim.  The VAMC informed them that they could not determine 
if a claim had been received.  Evanston Regional Hospital 
indicated that they would send in the claim again.  Of record 
is a claim from Evanston Regional Hospital for the private 
medical treatment in the emergency room on July 11, 2003.  
This claim was received at the VAMC on August 2, 2004.  

The VAMC should search its records for any claims submitted 
by Evanston Regional Hospital which were submitted or 
received between July 11, 2003 and October 11, 2003.  The 
search should include a search of the records at the Salt 
Lake City VAMC.  The VAMC should also contact the Evanston 
Regional Hospital and obtain information as to whether it 
submitted a claim for reimbursement to the VAMC prior to the 
August 2, 2004 claim.   

To assist the claimant in developing a claim, VA must make 
reasonable efforts to obtain any relevant records the 
claimant adequately indentifies, including private records.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(1).    

Accordingly, the case is REMANDED for the following action:

1.  The VAMC should search its records for 
any claims submitted by Evanston Regional 
Hospital which were submitted or received 
between July 11, 2003 and October 11, 
2003.  The search should include a search 
of the records at the Salt Lake City VAMC.  

2.  The VAMC should contact the Evanston 
Regional Hospital and obtain information 
as to whether it submitted a claim for 
reimbursement to the VAMC prior to the 
August 2, 2004 claim.

3.  Then the VAMC should readjudicate the 
issue on appeal.  If all the desired 
benefits are not granted, a supplemental 
statement of the case should be furnished 
to the appellant and his representative.  
The case should then be returned to the 
Board, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


